Citation Nr: 1625914	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The Veteran also had subsequent service in the Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision. 

In September 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In January 2015, this issue was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

As discussed in the January 2015 remand, the Veteran has asserted that he developed jungle rot of the feet while on active duty in Vietnam due to severe weather.  He reported at his September 2013 hearing that he was treated during active duty for this condition, and that his condition was called cellulitis at that time.  He reported that he continued to have problems with his feet while in the Reserve, particularly when he was sent on jungle warfare training in Panama.   

A review of service treatment records reveals that the Veteran was treated for cellulitis in service.  However, a July 1963 service treatment record reveals the cellulitis was on the left side of his face.  An October 1964 service treatment record noted a heat rash and blisters, but these complaints were indicated as pertaining to his back.  The Veteran's service treatment records do not reveal complaints, treatment, or diagnoses of a skin condition of the feet during service.  

In a September 2013 private treatment record, the Veteran was noted as having tinea pedis, dry skin, and callouses. 

In light of the Veteran's observation regarding a skin condition on his feet during service and the current diagnosis of tinea pedis, this issue was remanded by the Board in January 2015 in order to afford the Veteran an appropriate VA examination.  

In April 2015, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with stasis dermatitis and noted that this is a very common condition in the aging population.  The examiner noted the Veteran's reports of cellulitis or "jungle rot" in 1966 while in Vietnam.  The examiner determined that the Veteran's skin condition of the feet is not caused by or a result of a diagnosed skin condition of the feet (to include jungle rot).  The examiner went on to state that the Veteran has areas of the legs and feet consistent with stasis dermatitis at this visit today, which is unrelated to a prior infection of cellulitis or "jungle rot".

The Board finds this opinion is inadequate.  Essentially, the examiner's rationale that the Veteran's current skin condition of the feet is not related to his in-service skin condition of the feet because these conditions are unrelated is not sufficient.  The examiner must provide a detailed rationale as to why these skin conditions could not be related or why one skin condition could not have led to the other skin condition. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the April 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner. The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin condition of the feet, to include jungle rot, was incurred in, or caused or aggravated by, the Veteran's military service.  
	
The examiner should provide a detailed rationale for all opinions expressed and conclusions reached.  If the examiner determines that the Veteran's current skin condition of the feet is not related to service,  he or she must specifically explain why this current skin condition of the feet could not be related to service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If additional examination is needed to render the above-requested opinions, such should be provided.

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




